--------------------------------------------------------------------------------

EXHIBIT 10.54


AMENDMENT
TO THE
RESTRUCTURING AGREEMENT


This Amendment to the Restructuring Agreement (the “Amendment”) is made and
entered into this 31st day of October, 2008 and is by and among by and among
AMERALIA, INC., a Utah corporation (“AmerAlia”), NATURAL SODA HOLDINGS, INC., a
Colorado corporation (“Holdings”), NATURAL SODA, INC., a Colorado corporation
(“Soda”), BILL H. GUNN (“Gunn”), ROBERT VAN MOURIK (“van Mourik”), SENTIENT
USA  RESOURCES FUND, L.P., a Delaware limited partnership (“Sentient I”),
SENTIENT USA RESOURCES FUND II, L.P., a Delaware limited partnership (“Sentient
II”) and SENTIENT GLOBAL RESOURCES FUND III, L.P., a Cayman Islands limited
partnership (“Sentient III”).


Background Statement


The parties executed and delivered a Restructuring Agreement effective as of
September 25, 2008 (the “Restructuring Agreement”) related to a restructuring of
the indebtedness owed by Holdings and AmerAlia, the issuance of additional
equity in Holdings and AmerAlia, and the other matters described therein. All
capitalized terms not defined herein shall have the same meanings ascribed to
them in the Restructuring Agreement. The parties hereto have agreed to modify
the Restructuring Agreement as provided herein.


Agreement


For and in consideration of the agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree to amend the Restructuring Agreement as follows:


1.            Section 3(a) of the Restructuring Agreement is amended and
restated in its entirety to read as follows:


a.            Purchase of AmerAlia Common Stock.  At the Closing, Sentient I
shall purchase 15,277,778 shares of AmerAlia Common Stock at a purchase price of
$ 0.36 per share for a total purchase price of $5,500,000. At the Second Closing
(as defined in Section 5 below), Sentient I shall purchase 12,149,628 shares of
AmerAlia Common Stock at a purchase price of $ 0.36 per share for a total
purchase price of $4,373,866. The proceeds from the subscription amounts paid at
the Closing shall be used in the following priority: (i) to pay the obligations
described in Section 9.a.i that are not converted into AmerAlia Common Stock,
(ii) to pay any amounts that must be paid as a condition of Closing, and (iii)
as working capital reserve for AmerAlia.  The proceeds from the subscription
amounts paid at the Second Closing shall be used in the following priority: (x)
as working capital reserve for AmerAlia of $1,000,000, (y) as a reserve to be
used to solely fund AmerAlia's share of the previously discussed and agreed upon
anticipated capital calls of Holdings (AmerAlia’s share of which is $2,880,000),
and (z) as additional working capital for AmerAlia (including the payment of any
remaining obligations under Section 9a).  Any deviation from these priorities
will require the prior written consent of Sentient, which may be withheld by it
in its sole discretion. Upon delivery of the purchase price to AmerAlia such
shares shall be issued to Sentient I and shall be fully paid and non-assessable.
In addition, at any time, and from time to time, during the thirty-six (36)
months following Closing, Sentient I shall have the right to purchase up to a
total of 5,500,000 additional shares of AmerAlia Common Stock (the “Additional
Shares”) at a price of $.36 per share. Until the Second Closing, upon no less
than thirty (30) days’ prior written notice to Sentient I, AmerAlia will have
the right to force Sentient I to purchase up to 1,895,708 shares (for a total
purchase price of $682,455) of the Additional Shares solely for the purpose of
providing additional working capital for AmerAlia. Except as provided in the
preceding sentence, AmerAlia will not have the right to force Sentient I to
purchase all or any part of the Additional Shares.  Sentient I’s right to
purchase the Additional Shares is only to be exercised to resolve obligations of
AmerAlia that exist at Closing and are not discharged as of Closing, and then
only if the holders of such unpaid obligations pursue or, by written demand from
counsel or a collector, threaten to pursue claims against AmerAlia (or its
affiliates). Prior to exercising this option Sentient I will provide AmerAlia
with ten days' prior written notice of its intent to exercise this right to
purchase stock, if AmerAlia doesn't either pay off the obligation or enter into
some other arrangement with the creditor protecting AmerAlia from claims from
that creditor for at least 24 months. If exercised, the proceeds from the
purchase are to be used solely to pay the obligation to the creditor named in
the notice (or the holder of the obligation referenced).


 
Page 1 of 4

--------------------------------------------------------------------------------

 
 
2.            Section 5 of the Restructuring Agreement is amended and restated
in its entirety to read as follows:


5.            Closing. The Closing will occur on October 31, 2008, at the
offices of Holland & Hart, LLP, 8390 E. Crescent Parkway, Suite 400, Greenwood
Village, CO 80111, or at such other time and place as the parties may agree (the
“Closing”). At the Closing, the steps described in Sections 3 and 4 of the
Restructuring Agreement will occur. All transactions occurring at the Closing
will be deemed to have taken place simultaneously as part of a single
transaction and no transaction will be deemed to have been completed and no
document, certificate, or instrument deemed to have been delivered until all
transactions have been completed and all documents, instruments, and
certificates have been delivered.  The transfers that take place at Closing will
be deemed to be effective as of the opening of business on the date of Closing.
A second closing (the “Second Closing”) will occur on or before December 5,
2008, or at such other time and at such place as the parties may agree. At the
Second Closing, the payment of money and issuance of shares described in Section
3(a) as occurring at the Second Closing shall occur. All transactions occurring
at the Second Closing will be deemed to have taken place simultaneously as part
of a single transaction and no transaction will be deemed to have been completed
and no document, certificate, or instrument deemed to have been delivered until
all transactions have been completed and all documents, instruments, and
certificates have been delivered.  The transfers that take place at Second
Closing will be deemed to be effective as of the opening of business on the date
of the Second Closing.


3.            The initial sentence of Section 6 of the Restructuring Agreement
is amended and restated in its entirety to read as follows:


6.            Conditions. The obligations of Sentient I to close the
transactions contemplated by this Agreement at the Closing shall be subject to
the conditions precedent set forth in Sections 6.a. through 6.o., any one or
more of which may be waived by Sentient I in its unfettered discretion. The
obligations of Sentient I to close the transactions contemplated by this
Agreement at the Second Closing shall be subject to the satisfaction of the
conditions precedent set forth in subsections 6.d., 6.e., and 6.p any one or
more of which may be waived by Sentient I in its unfettered discretion.


 
Page 2 of 4

--------------------------------------------------------------------------------

 

4.            Section 6.p. of the Restructuring Agreement is amended and
restated in its entirety to read as follows:


p.            EE Kinder Obligations.  Obligations to EE Kinder Co. that have
accrued prior to the Second Closing shall have been satisfied by payment,
conversion into AmerAlia Common Stock, or a combination of payment and
conversion.


5.            At the Second Closing, AmerAlia, van Mourik and Gunn shall deliver
to the Sentient Entities a certificate concerning the matters described in
Section 9.g. of the Restructuring Agreement dated as of the Second Closing.


6.            Sentient I agrees that it will not cause or permit Holdings to
make the previously discussed and agreed-upon capital call at any time prior to
the Second Closing without the prior written approval of AmerAlia. The
provisions of this Section shall terminate if the Second Closing does not occur
as a result of any breach of the Agreement by AmerAlia or any failure of
AmerAlia to satisfy any condition precedent to Sentient I’s duty to close.


7.            Either Sentient I or AmerAlia shall have the right (but not the
obligation) to terminate the obligation to proceed with the Second Closing if
the Second Closing has not occurred ninety (90) days from the date scheduled
(the “Second Closing Outside Date”); provided that, such termination right shall
not be available to any party whose breach of a representation, warranty,
covenant or agreement, or failure to satisfy a condition precedent under this
Agreement caused the failure of the Closing to occur by the Second Closing
Outside Date.  The Second Closing Outside Date may be extended only by the
written agreement of Sentient I and AmerAlia. Any termination of the obligation
to proceed with the Second Closing under this Section shall not affect the
release described in Section 10.a, of the Restructuring Agreement, or any of the
transactions occurring at or as a result of the original Closing, nor shall it
affect any rights or remedies resulting from the breach of any agreement
contained herein.


8.            Except as herein expressly modified or amended, all the terms and
conditions of the Restructuring Agreement are hereby ratified, affirmed, and
approved.  This Amendment shall be binding upon and inure to the benefit of each
of the parties to the Restructuring Agreement and their respective successors
and assigns, whether voluntary by act of the parties or involuntary by operation
of law. This Amendment may be executed in several counterparts, each of which
may be deemed an original, and all of such counterparts together shall
constitute one and the same Amendment.


 
Page 3 of 4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date set forth in the introductory paragraph.
 


AMERALIA, INC
 
NATURAL SODA HOLDINGS, INC.
                   
By:
/s/ Bill H. Gunn
 
By:
/s/ Bill H. Gunn
Name:
Bill H. Gunn
 
Name:
Bill H. Gunn
Title:
President
 
Title:
President
         
NATURAL SODA, INC.
                         
By:
/s/ Bill H. Gunn
     
Name:
Bill H. Gunn
     
Title:
President
                 
VAN MOURIK
   
GUNN
           
/s/ Robert van Mourik
   
/s/ Bill H. Gunn
 
Robert van Mourik, individually
   
Bill H. Gunn, individually
         
SENTIENT USA  RESOURCES FUND, L.P.
 
SENTIENT USA  RESOURCES FUND II, L.P.
By:
Sentient Executive MLP 1, Limited,
 
By:
Sentient Executive MLP 1, Limited,
 
General Partner
   
General Partner
                   
By:
/s/ Gregory Link
 
By:
/s/ Gregory Link
Name:
Gregory Link
 
Name:
Gregory Link
Title:
Director  
Title:
Director          
SENTIENT GLOBAL RESOURCES FUND III, LP
     
By:
Sentient GP III, L.P., General Partner
       
By: Sentient Executive GP III,
       
Limited, General Partner
                         
By:
/s/ Gregory Link
     
Name:
Gregory Link
     
Title:
Director      

 
 
Page 4 of 4

--------------------------------------------------------------------------------